Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 11, 14, 22, 24-27, 29-31, 34, 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7920736 B2 to Sammak et al., hereinafter, “Sammak”.
Claim 1. A system for the classification of one or more specimen, the system comprising: Sammak [col 1, lines 61-63] teaches the application provides, in part, non-invasive, non-destructive, automatable systems and methods for determining various characteristics of a cell such as for example, the viability of a cell, the plasticity/stemness of a cell, the rate of proliferation and/or differentiation of a cell, the suitability for fertilization, and/or the suitability of implantation into the uterus. In one aspect the invention provides a system for determining these characteristics of a cell thereby allowing classification of a given cellular structure
a controller configured to: interface with one or more instrument through an instrument gateway module configured to receive a plurality of experimental data sets from the one or more instrument, wherein the plurality of experimental data sets is produced during a plurality of experiments; Sammak [col 6, lines 63-66] teaches the classification system may include a user interface operatively associated with the computer. The image analysis and classification modules are preferably implemented as computer readable instructions executable on one or more general or special purpose computers. The computer preferably includes a storage device for storing data collected and used by the image analysis module. 
Sammak [col 8, lines 63-col. 9, lines 1] teaches the computer means may include: i) a digital frame grabber for receiving the images from the camera, ii) a display for user interaction and display of assay results, iii) digital storage media for data storage and archiving, and iv) means for control, acquisition, processing and display of results.
Sammak [col 8, lines 47-58] teaches the image input device may include an image capture device in one embodiment. In one implementation, an image capture device may include a microscope or other high magnification optical system having an objective lens, an XY stage adapted for holding a plate containing a cell sample or an array of samples, a means for moving the plate to align the samples with the microscope objective and for moving the sample in the direction to effect focusing, a digital camera, a detection system with a light source for directing light to cells in the sample locations, a means for directing light emitted from the cells to the digital camera, and a computer means for receiving and processing digital data from the digital camera.
Sammak [col 2, lines 2-7] teaches capturing an image of a cellular structure; deriving a plurality of numerical image features from said image; and classifying the cellular structure according to a statistical cellular structure classification model based on the derived image features. As used herein, the term "cellular structure" includes any type of cell, a cellular organelle, a cell culture, or any other discernible two- or three-dimensional biological or cellular structure. 
extract one or more feature data set from the plurality of experimental data sets; Sammak [col 6, lines 63-66] teaches the classification system may include a user interface operatively associated with the computer. The image analysis and classification modules are preferably implemented as computer readable instructions executable on one or more general or special purpose computers. The computer preferably includes a storage device for storing data collected and used by the image analysis module. 
Sammak [col 9, lines 45-48] teaches the image analysis module receives images from the image input and extracts these images into features which can be used for statistical cellular structure classification. More particularly, image features are extracted by a texture analysis module, a border analysis module, or both. 
store at least a portion of the one or more feature data set in a long-term data storage subsystem; Sammak [col 6, lines 66-67] teaches the computer may also have a network connection for linking to external storage devices and for making the image analysis module available to act as a server in a client-server configuration. In such a configuration, a user at a client computer can request information to be extracted from user-supplied input.
store at least a portion of the one or more feature data set or at least a portion of the plurality of experimental data sets in a short-term storage cache; Sammak [col 8, lines 63-col. 9, lines 1] teaches the computer means may include: i) a digital frame grabber for receiving the images from the camera, ii) a display for user interaction and display of assay results, iii) digital storage media for data storage and archiving, and iv) means for control, acquisition, processing and display of results.
Sammak [col 6, lines 63-66] teaches the classification system may include a user interface operatively associated with the computer. The image analysis and classification modules are preferably implemented as computer readable instructions executable on one or more general or special purpose computers. The computer preferably includes a storage device for storing data collected and used by the image analysis module. 
build one or more classification profile based on a classification data set comprising at least a portion of the one or more feature data set; Sammak [col 18, lines 57-60] teaches the classification module uses texture and/or border features that are extracted from the image analysis module to classify images of the cellular structure. 
and classify one or more specimen of an experiment of the plurality of experiments using the one or more classification profile, wherein the controller receives the plurality of experimental data sets before the classifying is performed on any of the experimental data sets. Sammak [col 6, lines 53-66] teaches FIG. 1 shows a schematic of a cellular structure classification system ("the classification system") according to an illustrative embodiment of the invention. The classification system includes an image input device, an image analysis module for deriving a plurality of image features from the images input, and a cellular structure classification module ("classification module") for classifying the cellular structure according to a statistical cellular structure model based on the derived image features. The classification system may include a user interface operatively associated with the computer. The image analysis and classification modules are preferably implemented as computer readable instructions executable on one or more general or special purpose computers. The computer preferably includes a storage device for storing data collected and used by the image analysis module.
While Sammak teaches all the limitations of claim 1, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim 2. The system of any claim 1, wherein the classification data set comprises at least a portion of each feature data set of a plurality of feature data sets, wherein a first portion of the each feature data set is produced from a first experimental data set of the plurality of experimental data sets and a second portion of the each feature data set is produced from a second experimental data set of the plurality of experimental data sets. Sammak [col. 1, line 60- col. 2, line 7] teaches the application provides, in part, non-invasive, non-destructive, automatable systems and methods for determining various characteristics of a cell such as for example, the viability of a cell, the plasticity/stemness of a cell, the rate of proliferation and/or differentiation of a cell, the suitability for fertilization, and/or the suitability of implantation into the uterus. In one aspect the invention provides a system for determining these characteristics of a cell thereby allowing classification of a given cellular structure. As an example, such a system comprises: capturing an image of a cellular structure; deriving a plurality of numerical image features from said image; and classifying the cellular structure according to a statistical cellular structure classification model based on the derived image features.
Claim 3. The system of claim 2, wherein the first experimental data set comprises data from a different experiment of the one or more experiment plurality of experiments than the data of the second experimental data set, the plurality of experiments comprising 100, 200, 500, 1,000, 5,000, 10,000, or 100,000 different experiments. Sammak [col 2, lines 62-67] teaches the method further comprises combining external cellular structure data, such as for example, information regarding the source of the cellular structures, growth conditions, media conditions, prehistory of the cellular structure, or other image analysis data with derived image features.
Claim 4. The system of claim 1, wherein the controller receives the plurality of experimental data sets before the extracting is performed on any of the experimental data sets. Sammak [col 7, lines 5-10] teaches the computer may also have a network connection for linking to external storage devices and for making the image analysis module available to act as a server in a client-server configuration. In such a configuration, a user at a client computer can request information to be extracted from user-supplied input.
Sammak [col 9, lines 45-48] teaches the image analysis module receives images from the image input and extracts these images into features which can be used for statistical cellular structure classification. More particularly, image features are extracted by a texture analysis module, a border analysis module, or both. 
5. (canceled)
Claim 6. The system of claim 2, wherein at least a portion of the first experimental data set is received from a different instrument of the one or more instrument than the second experimental data set.
Claim 7. The system of claim 1, wherein the one or more specimen comprises 100, 150, 200, 500, 1,000, 2,500, 5,000, 7,500, or 10,000 different specimen and the classification of the one or more specimen comprises categorizing the one or more specimen based on one or more feature data set. Sammak [col 6, lines 53-66] teaches FIG. 1 shows a schematic of a cellular structure classification system ("the classification system") according to an illustrative embodiment of the invention. The classification system includes an image input device, an image analysis module for deriving a plurality of image features from the images input, and a cellular structure classification module ("classification module") for classifying the cellular structure according to a statistical cellular structure model based on the derived image features. The classification system may include a user interface operatively associated with the computer. The image analysis and classification modules are preferably implemented as computer readable instructions executable on one or more general or special purpose computers. The computer preferably includes a storage device for storing data collected and used by the image analysis module.
Sammak [col 18, lines 57-60] teaches the classification module uses texture and/or border features that are extracted from the image analysis module to classify images of the cellular structure. 
Claim 8. The system of claim 1, wherein building the classification profile comprises supervised machine learning or unsupervised machine learning. Sammak [col 18, lines 57-60] teaches the classification module uses texture and/or border features that are extracted from the image analysis module to classify images of the cellular structure. In the case of cellular structures that are stem cells, stem cells may be classifed as [totipotent], pluripoten or as a or mature differentiated cell. The classification module includes a training module and a classification method.
9-10. (canceled)
Claim 11. The system of claim 1, wherein classification results are determined from the classification of one or more specimen of an experiment of the plurality of experiments using the classification profile. Sammak FIG. 23 shows a graph of that visually displays classification results.
Sammak By following this process for each of the 77 colonies, we can extract the border windows on which to perform wavelet-based texture analysis. Specifically, we extract border windows of size 35.times.35, 45.times.45 and 55.times.55 and run these windows through SVM and KLD algorithms using each of the nine training sets outlined in Example 1. This results in the various binary classifications f.sub.SVM(x.sub.i) and f.sub.KLD(x.sub.i) and confidence values h.sub.SVM(xi) and h.sub.KLD(x.sub.i) for a fixed window size and training set that characterize each border pixel xi of each colony.
12-13. (canceled)
Claim 14. The system of claim 1, wherein the controller is further configured to display an analysis data set comprising at least a portion of the experimental data sets, at least a portion of the one or more feature data set, or at least a portion of the classification data set, wherein the analysis data set is displayed in real-time, near-real time, or batch mode. Sammak [col 19, lines 19-26] teaches kinetic measures could be expanded to real-time sensing of cell state for the purpose of monitoring or controlling cell state.
Sammak [col 19, lines 19-26] teaches the benefits of producing an automated system for production of stem cells and their products is critical to overcoming a rate limiting step in cell therapy and tissue engineering, the reproducible, qualified production of stem cells and stem cell products that are difficult to produce manually in large quantities with required consistency from batch to batch and over time.
15-21. (canceled)
Claim 22. The system of claim 1, wherein the one or more specimen comprises one or more colony of microbial cells. Sammak [Abstract] teaches the invention generally provides methods and systems for determining characteristics of cellular structures. The methods include non-invasive, non-perturbing, automatable, and quantitative methods and may be applied to the examination of cells such as stem cells, embryos, and egg cells.
23. (canceled)
Claim 24. It differs from claim 1 in that it is a method performed by the system of claim 1. Therefore claim 24 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 25. It differs from claim 2 in that it is a method performed by the system of claim 2. Therefore claim 25 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 26. It differs from claim 3 in that it is a method performed by the system of claim 3. Therefore claim 26 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 27. It differs from claim 4 in that it is a method performed by the system of claim 4. Therefore claim 27 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
28. (canceled)
Claim 29. It differs from claim 6 in that it is a method performed by the system of claim 6. Therefore claim 29 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 30. It differs from claim 7 in that it is a method performed by the system of claim 7. Therefore claim 30 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 31. It differs from claim 8 in that it is a method performed by the system of claim 8. Therefore claim 31 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
32-33. (canceled)
Claim 34. It differs from claim 11 in that it is a method performed by the system of claim 11. Therefore claim 34 has been analyzed and reviewed in the same way as claim 11. See the above analysis. 
35-36. (canceled)
Claim 37. It differs from claim 14 in that it is a method performed by the system of claim 14. Therefore claim 37 has been analyzed and reviewed in the same way as claim 14. See the above analysis. 
38-44. (canceled)
Claim 45. It differs from claim 22 in that it is a method performed by the system of claim 22. Therefore claim 45 has been analyzed and reviewed in the same way as claim 22. See the above analysis. 
46. (canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661